Citation Nr: 0500391	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than September 
3, 1999, for a grant of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
3, 1999, for a grant of entitlement to a total disability 
rating based on unemployability (TDIU) due to service-
connected disabilities.

3.  Whether a claim for service connection for a psychiatric 
disability, filed by the veteran in January 1955, remains 
pending.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

By a November 2000 RO decision, service connection for PTSD 
was granted and a 70 percent rating was assigned as of 
September 3, 1999.  The RO also granted TDIU as of September 
3, 1999.  The veteran appealed to the Board for earlier 
effective dates for the award of service connection for PTSD 
and a TDIU.  In January 2001, the veteran's raised the issue 
of whether a claim for service connection for a nervous 
condition, to include "battle fatigue," received in January 
1955, remained pending.  In a July 2001 remand, the Board 
noted that the RO had not yet adjudicated the matter of 
whether the January 1955 claim of service connection remained 
pending; and this matter was referred to the RO for 
appropriate action.  

By a July 2002 supplemental statement of the case (SSOC), the 
RO determined that the January 1955 claim had been abandoned.  
In the cover letter of the July 2002 SSOC, the veteran was 
informed that the case would be transferred to the Board and 
that he need not respond.  Nevertheless, the veteran 
continued to make arguments that his January 1955 claim 
remained pending.  

In September 2003, the Board remanded the two earlier 
effective date issues to the RO for compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Indeed, as instructed, the RO 
furnished the veteran a VCAA letter with regard to the two 
earlier effective date claims, in January 2004.  

It is noted that Board, in its September 2003 remand, did not 
instruct the RO to issue a VCAA letter with regard to the 
veteran's claim as to whether a January 1955 claim for 
service connection remained pending; and the claims file does 
not otherwise reveal that an appropriate VCAA letter was 
sent.  On remand, appropriate action should be taken. 

It is noted that the earlier effective date claims are 
inextricably intertwined with the matter involving whether 
the January 1955 claim of service connection is pending.  As 
such, adjudication of these claims will be deferred pending 
appropriate development, as discussed below. 

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  The veteran must be provided with the 
appropriate notice under the VCAA with 
regard to his claim as to whether his 
January 1955 claim of service connection 
for a psychiatric disability remained 
pending.  Such notice should specifically 
inform the veteran (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim, (2) 
of the information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide, (4) to 
give the VA everything he/she has got 
pertaining to the claim, or something to 
that effect and (5) of the appropriate 
time limitation within which to submit 
any evidence or information.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002).

2.  Thereafter, all claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his designated representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




